DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement sheets of drawings were received on June 28, 2022.  These drawings are approved by the Examiner.

Claim Objections
Claims 14-17 are objected to because of the following informalities:  
With respect to claim 14, the term “the at least two wells” in lines 1-2 has no proper antecedent basis because claim 13 has been amended to recite at least two polygonal cells.  Note consistent terminology should be used throughout the specification.
With respect to claim 15, again the term “the corresponding well” in line 2 has no proper antecedent basis since only cells were previously recited. Note similarly that claims 16-17 also objected to for referring to wells rather than cells throughout the claims.  
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 13, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umeda et al. (JP 2005-343134 A).
With respect to claim 1, Umeda et al. teaches a gravure printing plate comprising:
a convex portion 10 and at least two polygonal cells 12 partitioned by the convex portion (Figs. 1-2), and
at least one protruding portion 20, 22, 22’ disposed at an edge of each of the at least one polygonal cells 12 and extending toward a central portion thereof in a slanting direction with respect to the edge.  See Figures 6-7 and 11 and paragraphs [0012]-[0017]the English language translation of Umeda et al. attached to this Office Action.  
With respect to claim 2, Umeda et al. teaches a gravure plate wherein the polygonal cells 10 each have a shape in which a plurality of convex portions 10 form an angle of 180° or less.  See Figure 1 and paragraphs [0012]-[0017]. 
With respect to claim 4, Umeda et al. teaches wherein when a longest distance from any one edge of a cell among the at least two polygonal cells passing through a center of the cell to a convex portion opposing the edge is a length of a cell, a ratio (B/A) of a length (B) of the protruding portion to the length of the cell is 0.167 or more.  
With respect to claim 5, Umeda et al. teaches wherein the at least one protruding portion comprises two or more protruding portions 22, 22’ disposed inside each of the at least two polygonal cells 10, as shown in Figure 7.
With respect to claim 6, Umeda et al. teaches wherein the protruding portion 22, 22’ is disposed at all edges inside each of the at least two polygonal cells 10, as shown in Figure 7.
With respect to claim 13, Umeda et al. teaches a gravure printing plate comprising:
at least two polygonal cells 10 spaced apart from each other, each cell having a bottom (see Figure 11); and
at least one ridge 20, 22, 22’ disposed at the bottom of each cell, and extending from an edge thereof towards a central portion thereof in a slanting direction with respect to the edge.  See, in particular, Figures 6-7 and 11 and paragraphs [0012]-[0017] of the English language translation of Umeda et al. attached to this Office Action
With respect to claim 16, Umeda et al. teaches wherein a ratio B/A of a length B of the ridge disposed in a cell to a largest dimension A of that cell is greater than or equal to 0.167.
With respect to claim 18, Umeda et al. teaches wherein each of the at least two polygonal cells 10 is surrounded by one continuous piece of the convex portion, as shown in Figures 1 and 6-7.
With respect to claim 19, Umeda et al. teaches a gravure printing plate, comprising:
a convex portion 10 and at least two polygonal cells 12 partitioned by the convex portion, 
wherein the convex portion includes a plurality of side walls and a plurality of corners defined by the plurality of side walls (see Figs 1, 6-7) , and
the convex portion further includes a plurality of protruding portions 22, 22’ extending from respective corners of the plurality of corners toward a central portion of the corresponding cell among the at least two polygonal cells.  See, in particular, Figures 1, 6-7 and 11 and paragraphs [0012]-[0017] of the English language translation attached to this Office Action.   
With respect to claim 20, Umeda et al. teaches wherein the plurality of protruding 22, 22’ portions are spaced apart from each other, as shown in Figures 6-7.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 7-8, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda et al. (JP 2005-343134 A) in view of Kikuchi et al. (JP 2012-056143 A).
With respect to claims 3 and 14, Umeda et al. teaches a gravure printing plate having the structure as recited but is silent with respect to the particular height of the convex portion.  Kikuchi et al. teach it is well known in the art to have a gravure plate including a convex portion, wherein a height of the convex portion 24, 26 is 20 μm (which falls within the range from 5 μm to 30 μm).  See paragraph [0029].  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gravure plate of Umeda to include convex portions with a height of any desired size (such as in the range from 5 μm to 30 μm) to allow for clear printing of the images on the substrate as desired.  
With respect to claims 7-8 and 17, Umeda et al. teaches a gravure printing plate having the structure as recited with the exception of having passages between the convex portions, each passage having a width in the range as recited.    Kikuchi et al. teach it is well known in the art to have the gravure printing plate further include a passage 36, 38 disposed in the convex portion such that each of the at least two polygonal cells 28 connected to the adjacent cell in a printing direction of the printing plate 16, wherein a width of the passage is in a range of 10 μm to 20 μm, as described in paragraph [0030].  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the printing plate of Umeda et al. with passages of any desired size (such as in a range of 10 μm to 20 μm) provided between the gravure cells as taught by Kikuchi et al. to allow for communication of the ink between cells in the printing direction and allow improved printing of the ink on the substrate as desired.    
With respect to claim 15, Umeda et al. teaches wherein a height of the at least one ridge 22, 22’ is less than or equal to the depth of the corresponding cell as described in paragraphs [0014]-[0015] of the English language translation.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (JP 2017-124596 A) in view of Umeda et al. (JP 2005-343134 A).
With respect to claim 9, Jin et al. teach a gravure printing device (Fig. 1) comprising:
a gravure printing plate 202;
a chamber doctor (Fig. 5) applying a printing paste 208 to a surface of the gravure printing plate 202 to fill the at least two polygonal cells 203 with printing paste 208; and
a pressing roll 206 pressing a sheet 101 provided to the gravure printing plate 202 in a roll-to-roll manner to contact the sheet to the at least two polygonal cells 203 filled with the printing paste.
Jin et al. does not specifically teach the printing device includes the gravure plate having the particular structure as recited in claim 1.  However, Umeda et al. teach the gravure printing plate of claim 1 (see the above comments with respect to claim 1) is well known in the art.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gravure plate as taught by Umeda et al. in the device of Jin et al. to provide a gravure plate with a specific cell geometry to allow for more even deposition of the paste on the substrate.
With respect to claim 10, Jin et al. teach the chamber doctor (Fig. 5) comprises a body 204a, a dispositional space 204b of the printing paste 208 provided in the body, and a squeegee 204c provided at both sides of the body.  See Figure 5. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (JP 2012-056143 A) in view of Umeda et al. (JP 2005-343134 A)
With respect to claim 11, Kikuchi et al. teach a gravure printing device (Fig. 1) comprising:
a gravure roll 10 having a gravure printing plate 16 disposed on an outer circumferential surface thereof;
a supply container 12 positioned such that a portion of the gravure roll 10 is immersed, and to which a printing medium 14 is supplied to the cell 28 of the gravure printing plate 16 when the gravure roll rotates; and
a pressing roll 20 having a sheet 22 for printing with the gravure roll 10 therebetween and rotating by contacting a portion thereof, and moving the sheet for printing according to the rotation.  See Figure 1 and paragraphs [0025]-[0026] in particular.
Kikuchi et al. does not specifically teach the printing device includes the gravure plate having the particular structure as recited in claim 1.  However, Umeda et al. teach the gravure printing plate of claim 1 (see the above comments with respect to claim 1) is well known in the art.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gravure plate as taught by Umeda et al. in the device of Kukuchi et al. to provide a gravure plate with a specific cell geometry to allow for more even deposition of the paste on the substrate.
With respect to claim 12, Kikuchi et al. teach wherein a doctor blade 18 disposed on the surface of the gravure roll 10 is included as shown in Figure 1 and described in paragraphs [0025]-[0026]. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yorozudo (JP 2019-155632 A) and Shimada (JP 2018-130874 A) each teach a gravure plate having similarities to the claimed subject matter that are readily apparent.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-7149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
October 3, 2022